Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1594
                       Lower Tribunal No. F14-5657
                          ________________


                               Ronald Lee,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



       An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Ronald Lee, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.